Citation Nr: 1401328	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 1969 and there is reference to a period of active duty for training (ACDUTRA) in January 1970 that has not been documented; additional reserve duty from February 1998 to December 2006 has been documented.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office.  The case was remanded by the Board for additional development in October 2012.  

In February 2012, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for a back disorder for which he underwent an L4 laminectomy in 2008 for spinal stenosis and claudication.  In his initial claim  for VA benefits filed in January 1971 (the claims file does not document an adjudication of this initial claim), the Veteran stated that he injured his back while moving lockers while serving on ACDUTRA in January 1970 at the Naval Air Station in Jacksonville, Florida.  He sated that he received medical treatment for this injury in the dispensary.  [Exhaustive attempts, to include pursuant to direction in the October 2012 Board remand, to obtain the records of this treatment and evidence of ACDUTRA at the time in question have been conducted but have not been successful.  There being no indication that further development in this regard would be fruitful, the Board will not will not request any such additional development herein.]  The Veteran reported an alternate source of his back injury in testimony to the undersigned at the February 2012 Board hearing, and in a November 2008 signed statement, indicating that the injury occurred when he fell and struck his back while exiting an aircraft on which he was working during service.  

The service treatment reports (STRs) from active duty reflect treatment for back complaints in November 1966 and May 1967, at which time the diagnosis was lumbosacral strain.  When examined for separation in February 1969, a back abnormality was not shown.  After service, a July 1971 VA examination report contains the Veteran's report of the January 1970 accident.  He said he went to the hospital and x-rays were taken after which he was placed on light duty.  The examiner said that clinical findings were almost "nil" but that the original trauma to the Veteran's back was a possible source of his symptoms, which were described as "very mild."  Thereafter, reports from examinations conducted, and medical histories collected, during reserve duty dated in 1981, 1982, 1984,1986, 1987, 1988, 1992, 1995, 1999, 2005, and 2007 do not refer to a back disability.  

The first post-service clinical evidence of a back disability is dated from 2001, with a February 2001 private MRI of the lumbar spine demonstrating mild spondylosis and moderate scoliosis.  Reports from chiropractic treatment for back pain in 2001 are also of record. 

With respect to tinnitus, while this condition is not shown in the Veteran's STRs, the Veteran was treated in April 1967 for hemoptysis after experiencing rapid decompression in an aircraft cabin.  The Veteran asserts that he has had ringing in his hears since this incident, thereby warranting a grant of service connection for tinnitus.  The examination of the tympanic membranes at the time of this incident showed hemorrhaging but the Valsalva was said to be "ok."  The impression was that it was more probable that the bleeding had flown from the ear, nose, or throat rather than the lungs.  The February 1969 separation examination, and the reserve examinations and medical histories referenced above, do not reflect complaints of tinnitus.  

A VA physician conducted an examination, preceded by a review of the claims file, in April 2009 and concluded that it was less likely than not that the Veteran's back disability was the result of lumbosacral strain or back pain during service.  In providing his rational for the conclusion, the examiner noted that there was no evidence of treatment for back pain during service after May 1967; the negative separation examination; and the lack of any reference to back pain after service until 2001.  

Also accomplished in April 2009 was a VA examination, also preceded by a review of the claims file, that resulted in the conclusion that it was less likely than not that the Veteran's tinnitus was the result of the rapid in-serve rapid decompression in an aircraft cabin.  As rationale for the conclusion, the examiner noted that there currently was no perforation in either tympanic membrane and that it was unclear from the STRs whether the tympanic membranes were ruptured.  She also noted the lack of any reference to tinnitus in the STRs and the fact that hearing was normal at separation.  

A statement from an individual received in January 2009 asserted that he was stationed with the Veteran at the Naval Air Station in Jacksonville, Florida at the time of "both accidents" and that the Veteran received treatment in sick bay on both occasions.  The Veteran's wife in a December 2012 statement attested to the Veteran injuring his back while serving in the navy and having back pain since that time.  She also indicated that the Veteran had ringing of his ears due to being in proximity to airplane noise during service.  

The Veteran's representative found fault with the rationale provided by the examiner who rendered the conclusion regarding tinnitus following the April 2009 VA examination at the hearing before the undersigned.  He argued at that time that this examiner did not in her analysis consider the continual exposure to loud aircraft noise experienced by the Veteran during at least four years of service (such exposure is conceded by the undersigned for the analysis herein).  Similar argument, in essence, was presented by the Veteran's representative in a July 2013 brief, and it was requested therein that the Veteran be afforded another VA examination to assess the etiology of his tinnitus that reflects consideration of the continuous in-service noise exposure and is not "overly grounded in objective review of what service treatment records show instead of the etiology or association of the Veteran's disability."  The Veteran's representative in the July 2013 brief also requested that the Veteran be afforded another VA examination with respect to his claim for service connection for a back disability that reflected consideration of the lay statements relating an in-service back injury and current disability related thereto.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Court has specifically found that tinnitus is a disorder capable of lay observation.  Id.   

The Board is in agreement with the argument presented by the Veteran's representative with respect to the inadequacy of the April 2009 VA examination addressing the claim for service connection for tinnitus with respect to its focus on the singular in-service decompression event in April 1967 and not the conceded continuous in-service exposure to aircraft engine noise.  The Board also finds as inadequate, particularly in light of the Charles decision finding such statements to be competent, the failure of the examiner in April 2009 to specifically document consideration of the Veteran's complaints of tinnitus during and after service in rendering her opinion.  Instead, her opinion is based solely on the silent STRs.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Similarly, the negative opinion following the April 2009 VA examination addressing the claim for service connection for a lumbar spine disability was based, in significant part, on the silent STRs after May 1967, and does not specifically reflect consideration of the Veteran's assertion of an in-service back injury and continuing back symptoms thereafter.   

In short and given the request of the Veteran's representative, VA addendum medical opinions should be obtained with respect to the claims for service connection for a lumbar spine disorder and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiners who conducted the April 2009 examinations for addendum opinions.  The claims file and a copy of this Remand must be made available to each examiner.  Each examiner shall note that the claims folder and the Remand have been reviewed.  If either of these examiners are not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of each examiner selected to write the addendum opinion.

After reviewing the record, the examiner addressing the claim for service connection for tinnitus should offer an opinion on the following:

Whether it is at least as likely as not that tinnitus is related to the Veteran's active military service, to include the conceded continual in-service exposure to aircraft noise.  

In rendering his or her opinion, the examiner must consider, and view as competent, the Veteran's statements regarding the onset and the continuity of tinnitus symptomatology.  The lay statements received in January 2009 and dated in December 2012 should also be considered.  The examiner should provide supporting rationale for the opinion expressed.

After reviewing the record, the examiner addressing the claim for service connection for a lumbar spine disability should offer an opinion on the following:

Whether it is at least as likely as not that a lumbar spine disability is related to the Veteran's active military service, to include the STRs reflecting back complaints/lumbosacral strain.   

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset and the continuity of lumbar spine symptomatology.  The lay statements received in January 2009 and dated in December 2012 in that regard should also be considered.  The examiner should provide supporting rationale for the opinion expressed.

2.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  To the extent that either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


